Citation Nr: 1501507	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee.  

3.  Entitlement to an initial compensable evaluation for maxillary sinusitis.

4.  Entitlement to an initial compensable evaluation for tension-type headaches.  

5.  Entitlement to service connection for left knee patellofemoral syndrome. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for chronic fatigue syndrome. 

8.  Entitlement to service connection for a deviated nasal septum.

9.  Entitlement to service connection for a dental bridge appliance and pulling of wisdom teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from June 1989 to July 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.

Following the Statement of the Case (SOC) addressing the issues on appeal, evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance was associated with the record.  However, in his Appellate Brief dated in November 2014 the Veteran waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to an initial evaluation in excess of 30 percent for a psychiatric disability, to include PTSD, entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee, entitlement to an initial compensable evaluation for maxillary sinusitis, entitlement to an initial evaluation in excess of 10 percent for tension-type headaches, entitlement to service connection for left knee patellofemoral syndrome, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connected tension-type headaches result in symptoms on par with characteristic prostrating attacks averaging at least one every two months.

2.  The Veteran incurred a deviated nasal septum in service.  

3.  The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for tension-type headaches for the entire period from August 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.20, 4.124a, Diagnostic Code 8199-8100 (2014).

2.  Resolving doubt in favor of the Veteran, service connection for a deviated nasal septum is established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a dental bridge appliance and pulling of wisdom teeth for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of the Veteran's claim for service connection of a deviated nasal septum and partial increased evaluation grant for tension-type headaches, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As part of the Benefits Delivery at Discharge Program (BDD), the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claims.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations.  

All known and available records relevant to the issues adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Tension-type Headaches Evaluation

The Veteran seeks a higher initial evaluation for service-connected tension-type headaches.  Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's headaches are rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensably (zero percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  38 C.F.R. § 4.124a.  Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records shows that the Veteran was seen in the emergency room in August 2005 for complaints of headaches.  He was assessed with tension headaches and he was treated with Toradol injections.  In November 2008 he was evaluated by a neurologist for headaches.  It was determined that the headaches were probably due to cervicalgia.

The predischarge examination also noted a history of headaches, with a history of head injury and an arachnoid cyst.  Service connection has been separately established for the head injury scar and arachnoid cyst, and are not the subject of this appeal.  

The Veteran reported a history of 4 to 5 headaches per week, on the temporal areas or his forehead, bilaterally.  He denied any associated nausea or vomiting, but acknowledged photophobia, with no other visual disturbance.  He treated his headaches with Fioricet 2-4 times per week.  The examiner assessed tension type headaches, noting that migraines were not supported by the clinical history.  
With respect to headaches, the Board notes that the history reflects assessment of tension headaches.  In terms of severity and frequency, the Veteran relates a history of 4 to 5 headaches per week, without nausea or vomiting, but photophobia, i.e. abnormal intolerance to the perception of light.  Under these circumstances, the Board finds that this symptomatology is at least commensurate with the criteria for a 10 percent evaluation, i.e. characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.214a, Diagnostic Code 8100.  Thus, a 10 percent evaluation is warranted.  Fenderson, supra. 

For reasons described below, the Board will not address the matter of whether an initial evaluation in excess of 10 percent is warranted for any period of this appeal in the present decision, as additional development is warranted.  Questions concerning the application of 38 C.F.R. § 3.321(b)(1) will also be deferred pending the noted development.

Deviated Nasal Septum and Dental Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -  the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims service connection for a deviated nasal septum.  The Veteran's entrance examination dated in October 1988 shows that the nose was normal on clinical evaluation.  Predischarge examination in March 2009 notes a history of deviated nasal septum shown by CT scan in 2008.  The examination report reflects no history of injury.  Nevertheless, the Veteran entered service with a normal nose and a deviated nasal septum was assessed in service.  Thus, the claim is granted.  Gilbert, supra.  

The Veteran also requests service connection for dental disability, claimed as dental bridge appliance and pulling of wisdom teeth.  Of note, in the August 2009 rating decision on appeal, the RO referred the Veteran's claim for dental treatment.  The issue addressed by the Board herein does not involve this matter, and the claim for service connection of a dental disability for compensation purposes is denied as a matter of law for the reasons delineated below.

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under  38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  The service dental records reflect that the Veteran had 4 malposed and impacted third molar teeth, which were surgically removed in March 1990.  They also document subsequent routine dental treatment, as well as the apparent prescription of dental appliances in 1995 and 2008.  A VA examination in March 2009 reflects this history, and the assessment of "dental bridge appliance, currently stable and fully functional."  There is no history of injury, or diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  The Board has considered the evidence of record.  As the Veteran has not been diagnosed with a disability of the teeth for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 53.


ORDER

An initial disability evaluation of 10 percent for tension-type headaches is granted, subject to the laws and regulations governing the payment of monetary benefits; this 10 percent evaluation is thus assigned for the entire pendency of this appeal, with the question of whether an even higher evaluation is warranted deferred pending remand.

Entitlement to service connection for a deviated nasal septum is granted.

Entitlement to service connection for a dental bridge appliance and pulling of wisdom teeth is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 30 percent for a psychiatric disability, to include PTSD.  VA examination in March 2009 outlined a significant history of mental health treatment in service, and assessment of major depressive disorder, recurrent, moderate, obsessive compulsive disorder and schizoid personality.  A Global Assessment of Functioning (GAF) score of 65 was assigned.  However, it was noted that the Veteran did exhibit some PTSD symptoms, although an Axis I diagnosis was not made.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In April 2014, the Veteran was provided another VA examination.  This examination resulted in an assessment of PTSD and adjustment disorder with depressed mood.  The examination report also noted that the Veteran had sustained a few hits to the head in service, and the examiner recommended evaluation for a traumatic brain injury (TBI), notwithstanding that there was no obvious evidence of organic or amnestic pathology.  No TBI examination has been performed; thus, the VA examination is inadequate.  38 C.F.R. § 4.2.

The report also indicates that there may be outstanding relevant medical records from the "Outreach Center" in Elizabeth City, NC.  Upon remand, efforts should be made to obtain any such records.  

The Veteran seeks service connection for patellofemoral syndrome of the left knee as well.  The service records document complaints regarding the left knee, as well as patellofemoral syndrome.  At the pre-discharge examination, the Veteran complained of symptomatology of the left knee, including crepitus and pain.  However, only chondromalacia patella of the right knee was assessed.  The examination report does not adequately address this history and must be returned.  38 C.F.R. § 4.2.

The Veteran also complained of fatigue at the March 2009 predischarge examination, with daytime somnolence.  The Veteran had not yet undergone a sleep study.  Chronic fatigue with no pathology/etiology found to render a diagnosis with only subjective complaints of fatigue were assessed. 

Following the March 2009 predischarge examination, evidence relating to obstructive sleep apnea was associated with the claims file.  See February 2012 VA note relating to suspected obstructive sleep apnea.  The Veteran claimed service connection for this condition, and the claim was denied in a September 2014 rating decision.  The predischarge examination is thus based upon an inadequate history and must be returned.  38 C.F.R. § 4.2.

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  If the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin, supra.

Along these lines,  the Board notes that the Veteran was last afforded VA examinations in March 2009 as part of the BDD program, but for PTSD, for which an examination was conducted in April 2014.  Numerous records have been associated with the claims file since that time, and overall the evidence suggests that the Veteran's disabilities may have worsened.  With respect to hearing loss, it is also implied in this appeal that this may have worsened to a point where considered a disability for VA purposes.  38 C.F.R. § 3.385.  Thus, new examinations and opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant non-VA medical records that are not already of record, including from the "Outreach Center" in Elizabeth City.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 is completed to the extent possible, schedule the Veteran for a neurological examination and a psychiatric examination, to ascertain the current severity of his PTSD and any TBI, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  Any and all studies, tests, and evaluations deemed necessary by the examiner are to be performed.  The entire claims file (i.e., any medical records contained in Virtual VA/VBMS) must be reviewed by the examiner in conjunction with the examination.

A TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination, which may require further scheduling of multiple special examinations by appropriate examiners to examine the remaining areas of dysfunction (cognitive and physical).  The examiners must identify all manifestations residual to TBI, to include known diagnoses, and the severity of each manifestation/diagnosis identified.

The psychiatric examiner must assign a GAF score and describe what that score reflects, in terms of social and occupational impairment.

All opinions must be supported by a detailed rationale in a typewritten report.  

3.  Then, the Veteran must be afforded a VA medical examination, conducted by an appropriate examiner who has reviewed the entire claims file.

As to the service-connected chondromalacia patella and degenerative joint disease of the right knee, the severity of this disability must be described, and all indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  The extent of any incoordination, weakened movement and excess fatigability on use should be described. The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.  The examiner should also indicate whether the Veteran's service-connected right knee disability has manifested by lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.  The examiner is also asked to comment on the functional impairment which results from the disability

The examiner must next provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the left knee is etiologically related to service.

As to the claimed chronic fatigue syndrome, the examiner is asked to determine whether the criteria for a diagnosis of chronic fatigue syndrome are met.  If not, the examiner must provide an opinion as to whether there exists a separate chronic disorder manifested by fatigue, and, if so, whether such disorder is attributable to a known clinical diagnosis.  For each disorder found to be attributable to a known clinical diagnosis, an opinion must be rendered as to whether such disorder is at least as likely as not etiologically related to service.  If no chronic disorder is shown, the examiner must so state.  

 As to the service-connected sinusitis, the examiner must address the frequency of episodes of sinusitis per year, whether such episodes are incapacitating, the specific treatments (e.g., antibiotics) needed for sinusitis, and all other current symptoms of sinusitis (e.g., pain, purulent discharge, crusting).

As to the service-connected headaches, the examiner must address the frequency of attacks, whether such attacks are prostrating, and the extent of resultant economic inadaptability.  

All opinions as to the noted disorders must be supported by a detailed rationale in a typewritten report.

4.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, hearing loss and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that a bilateral hearing loss disability, if assessed, is attributable to service, including noise exposure experienced in service.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed, and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


